                                                                           Case 2:18-cv-03214-WBS-EFB Document 1 Filed 12/17/18 Page 1 of 8


                                                                       1   SPENCER P. HUGRET (SBN 240424)
                                                                           shugret@grsm.com
                                                                       2   TIMOTHY A. HANNA (SBN 310620)
                                                                           thanna@grsm.com
                                                                       3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                           275 Battery Street, Suite 2000
                                                                       4   San Francisco, CA 94111
                                                                           Telephone: (415) 875-3193
                                                                       5   Facsimile: (415) 986-8054
                                                                       6   Attorneys for Defendant
                                                                           FORD MOTOR COMPANY
                                                                       7

                                                                       8

                                                                       9                       UNITED STATES DISTRICT COURT
                                                                                              EASTERN DISTRICT OF CALIFORNIA
Gordon Rees Scully Mansukhani, LLP




                                                                      10

                                                                      11
                                     275 Battery Street, Suite 2000




                                                                      12   KORI A. WITTINGER and                )        CASE NO.
                                       San Francisco, CA 94111




                                                                           ALAN J. WITTINGER,                   )
                                                                      13                                        )
                                                                                                                )        DEFENDANT FORD MOTOR
                                                                      14                            Plaintiffs, )        COMPANY’S NOTICE OF
                                                                                  vs.                           )        REMOVAL
                                                                      15
                                                                                                                )
                                                                      16   FORD MOTOR COMPANY, a Delaware )
                                                                           Corporation; D.O. NERONDE, INC., a )
                                                                      17   California Corporation, dba AUBURN )
                                                                           FORD; and DOES 1 through 10,         )
                                                                      18   inclusive,                           )        Complaint Filed: November 14, 2018
                                                                                                                )
                                                                      19                            Defendants. )
                                                                                                                )
                                                                      20

                                                                      21                               NOTICE OF REMOVAL
                                                                      22   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                                                                      23         PLEASE TAKE NOTICE that Defendant Ford Motor Company (“Ford”),
                                                                      24   by its counsel GORDON REES SCULLY MANSUKHANI LLP, hereby removes
                                                                      25   to this court, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, based on diversity of
                                                                      26   citizenship, the claims pending as Case No. SCV0042126 of the Superior Court of
                                                                      27   California, County of Placer. In support of this removal, Ford states as follows:
                                                                      28   //
                                                                                                                     1
                                                                                DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1 Filed 12/17/18 Page 2 of 8


                                                                       1                              I.   THE REMOVED CASE
                                                                       2         1.     The removed case is a civil action commenced in the Superior Court
                                                                       3   of California, County of Placer by Plaintiffs KORI A. WITTINGER and ALAN J.
                                                                       4   WITTINGER against Ford, entitled Kori A. Wittinger and Alan J. Wittinger v.
                                                                       5   Ford Motor Company, et al., Case No. SCV0042126 (the “State Action”). The two
                                                                       6   named Defendants are FORD MOTOR COMPANY (“Ford”) and D.O.
                                                                       7   NERONDE, INC., a California Corporation, dba AUBURN FORD (“Auburn
                                                                       8   Ford”)
                                                                       9         2.     Plaintiffs filed the State Action on November 14, 2018, asserting
                                                                           breach of warranty and fraudulent inducement claims against Ford. See
Gordon Rees Scully Mansukhani, LLP




                                                                      10

                                                                      11   Complaint.
                                     275 Battery Street, Suite 2000




                                                                      12                       II.    PROCEDURAL REQUIREMENTS
                                       San Francisco, CA 94111




                                                                      13         1.     Generally, a defendant has thirty (30) days from the date of service of
                                                                      14   a copy of the Complaint to remove a case. 28 U.S.C. § 1446(b). Ford was served
                                                                      15   with a copy of the Complaint on November 15, 2018. The Complaint attached as
                                                                      16   an exhibit copy of the Retail Installment Sales Contract, from which counsel for
                                                                      17   Ford was able to ascertain the amount in controversy. (See Compl. generally.)
                                                                      18         2.     Pursuant to Fed. R. Civ. Pro. 6(a), a period of greater than 30 days
                                                                      19   since November 15,2018 has not elapsed. Accordingly, this Notice of Removal is
                                                                      20   therefore timely filed.
                                                                      21         3.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and
                                                                      22   orders for the State Action in Ford’s possession are contained in Exhibits A-C
                                                                      23   filed herewith.
                                                                      24         4.     Pursuant to 28 U.S.C. § 1446(a), venue is proper in the Eastern
                                                                      25   District of California because this district embraces the place in which the removed
                                                                      26   action has been pending.
                                                                      27

                                                                      28

                                                                                                                      2
                                                                                DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1 Filed 12/17/18 Page 3 of 8


                                                                       1         5.      Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice
                                                                       2   of Removal will be filed with the Superior Court of California, County of Placer
                                                                       3   promptly after filing of same in this Court.
                                                                       4         6.      Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice
                                                                       5   of Removal will be given to all adverse parties promptly after the filing of same in
                                                                       6   this Court.
                                                                       7         7.      If any question arises as to the propriety of the removal of this action,
                                                                       8   Ford requests the opportunity to conduct discovery, brief any disputed issues and
                                                                       9   to present oral argument in favor of its position that this case is properly
Gordon Rees Scully Mansukhani, LLP




                                                                      10   removable.
                                                                      11         8.      Nothing in this Notice of Removal shall be interpreted as a waiver or
                                     275 Battery Street, Suite 2000




                                                                      12   relinquishment of Ford’s right to assert defenses including, without limitation, the
                                       San Francisco, CA 94111




                                                                      13   defenses of (i) lack of jurisdiction over person, (ii) improper venue and/or forum
                                                                      14   non conveniens, (iii) insufficiency of process, (iv) insufficiency of service of
                                                                      15   process, (v) improper joinder of claims and/or parties, (vi) failure to state a claim,
                                                                      16   (vii) failure to join indispensable party(ies), or (viii) any other procedural or
                                                                      17   substantive defense available under state or federal law.
                                                                      18      III.     THE AMOUNT IN CONTROVERSY REQUIREMENT IS MET
                                                                      19         9.      The amount in controversy in this action exceeds $75,000, exclusive
                                                                      20   of interest and costs. See 28 U.S.C. § 1332.
                                                                      21         10.     The removing party’s initial burden is to “file a notice of removal that
                                                                      22   includes ‘a plausible allegation that the amount in controversy exceeds the
                                                                      23   jurisdictional threshold.’” Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1195 (9th
                                                                      24   Cir. 2015) (quoting Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct.
                                                                      25   547, 554 (2014)). “By design, § 1446(a) tracks the general pleading requirement
                                                                      26   stated in Rule 8(a)” which requires only that the grounds for removal be stated in a
                                                                      27   “short and plain statement.” Dart, 135 S. Ct. at 553.
                                                                      28

                                                                                                                        3
                                                                                DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1 Filed 12/17/18 Page 4 of 8


                                                                       1         11.    Generally, a federal district court will first “consider whether it is
                                                                       2   ‘facially apparent’ from the complaint that the jurisdictional amount is in
                                                                       3   controversy.” Abrego v. Dow Chem. Co., 443 F.3d 676, 690 (9th Cir. 2006)
                                                                       4   (internal citation omitted). But a defendant may remove a suit to federal court
                                                                       5   notwithstanding the failure of the plaintiffs to plead the required amount. Absent
                                                                       6   the facial showing from the complaint, the court may consider facts averred in the
                                                                       7   removal petition. Id. Next, if the defendant’s allegation(s) regarding the amount
                                                                       8   in controversy is challenged, then “both sides submit proof and the court decides,
                                                                       9   by a preponderance of the evidence, whether the amount-in-controversy
                                                                           requirement has been satisfied.” Ibarra, 775 F.3d at 1195. At that time, “it may be
Gordon Rees Scully Mansukhani, LLP




                                                                      10

                                                                      11   appropriate to allow discovery relevant to [the] jurisdictional amount prior to
                                     275 Battery Street, Suite 2000




                                                                      12   remanding.” Abrego, 443 F.3d at 691 (internal citation omitted).
                                       San Francisco, CA 94111




                                                                      13         12.    Ford disputes that it is liable for any damages whatsoever to Plaintiffs.
                                                                      14   Nevertheless, Ford can demonstrate that the amount in controversy exceeds
                                                                      15   $75,000 under the “preponderance of the evidence” standard. See Guglielmino v.
                                                                      16   McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2007). The standard requires
                                                                      17   only that the removing party present evidence that “it is more likely than not” that
                                                                      18   the amount in controversy is satisfied. Id.
                                                                      19         13.    In the case at bar, the Plaintiffs seek both monetary and injunctive
                                                                      20   relief. This is a products liability case. Plaintiffs allege breach of express and
                                                                      21   implied warranties under the Song-Beverly Consumer Warranty Act (Cal. Civ.
                                                                      22   Code § 1790 et seq.), and fraudulent inducement. (Compl. ¶¶ 75-129).
                                                                      23         14.    Plaintiffs allege that on April 23, 2018, they purchased a new 2006
                                                                      24   Ford F-350 Super Duty, and that the 6.0L Engine (“6.0L Engine”) is defective
                                                                      25   because it has “the Vehicle’s check engine light illuminated and the Vehicle
                                                                      26   experienced numerous oil leaks” among other alleged problems. (Compl. ¶ 57.).
                                                                      27   Plaintiffs allege they took their vehicle in for engine-related repairs on multiple
                                                                      28   occasions and further allege the vehicle could not be conformed to the warranty.

                                                                                                                         4
                                                                                DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1 Filed 12/17/18 Page 5 of 8


                                                                       1   (Compl. ¶ 59-62.).
                                                                       2         15.    The purchase price of the Plaintiffs’ Ford F-350 Super Duty was
                                                                       3   $29,902.47, plus a $19,376.51 total down payment, plus finance charges. 1 (See
                                                                       4   Exhibit 1, attached to the Compl.)
                                                                       5         16.    Plaintiffs allege they are entitled to relief under the Song-Beverly Act
                                                                       6   including: attorney’s fees, restitution, reimbursement of the price paid for the
                                                                       7   vehicle, costs, expenses, all incidental, consequential, and general damages, as well
                                                                       8   as a civil penalty of up to two times the amount of actual damages. (Compl. ¶¶
                                                                       9   231-233.). Furthermore, Plaintiffs seek punitive damages. (Id. Prayer for Relief, p.
                                                                           44:3, at “8”.)
Gordon Rees Scully Mansukhani, LLP




                                                                      10

                                                                      11         17.    The amount in controversy calculation includes punitive damages.
                                     275 Battery Street, Suite 2000




                                                                      12   Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001). Civil penalties under
                                       San Francisco, CA 94111




                                                                      13   the Song-Beverly Act are also properly included in the calculation. Brady v.
                                                                      14   Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1009 (N.D. Cal. 2002). The
                                                                      15   amount in controversy also includes reasonable estimates of attorney’s fees. Id. at
                                                                      16   1011; Guglielmino v. McKee Foods Corp., 506 F.3d 696, 700 (9th Cir. 2007); Galt
                                                                      17   G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998).
                                                                      18         18.    The Song-Beverly Act allows for the recovery of attorney’s fees,
                                                                      19   which regularly exceed $100,000. (Declaration of Spencer Hugret (“Hugret
                                                                      20   Decl.”), ¶¶ 5-6, filed concurrently herewith).
                                                                      21         19.    If Plaintiffs were to prevail on their Song-Beverly claims, they could
                                                                      22   be awarded damages of $75,000.00 or more if awarded statutory civil penalties and
                                                                      23   attorneys fees. Even before taking punitive damages into account, the purchase
                                                                      24   price of $49,278.98 (amount financed plus total down payment) plus $98,557.96 as
                                                                      25   a 2X civil penalty pursuant to the Song-Beverly Act, totals $147,836.94. (Hugret
                                                                      26
                                                                      27
                                                                                 1
                                                                                  The calculation of vehicle price is made by adding the “Total Down
                                                                           Payment” and “Amount Financed,” as represented in the Plaintiff’s Sale Contract.
                                                                      28   (See Hanna Decl.)

                                                                                                                      5
                                                                                DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1 Filed 12/17/18 Page 6 of 8


                                                                       1   Decl. ¶¶ 5-6, filed concurrently herewith; Hanna Decl. ¶ 7.) Adding these awards
                                                                       2   to reasonable attorney fees which a party is entitled to under the Song-Beverly Act,
                                                                       3   which can be reasonably considered to be $35,000.00, it is more likely than not
                                                                       4   that the amount in controversy exceeds $75,000. (Hugret Decl., ¶¶ 5-6, filed
                                                                       5   concurrently herewith).
                                                                       6         20.    Thus, the total amount in controversy therefore exceeds $75,000.00.
                                                                       7   The amount in controversy is satisfied. (Hugret Decl., ¶¶ 5-6; Cal. Civ. Code §
                                                                       8   1793.2(d)(2)(B)-(C); § 1794(c)).
                                                                       9                    IV.   DIVERSITY OF CITIZENSHIP EXISTS
Gordon Rees Scully Mansukhani, LLP




                                                                      10         21.    Plaintiffs are, and was at the time of filing of the Complaint, a citizen
                                                                      11   and resident of California. (Compl. ¶ 3 (establishing that Plaintiffs reside in
                                     275 Battery Street, Suite 2000




                                                                      12   California); Ervin v. Ballard Marine Constr., Inc. (N.D.Cal. Aug. 11, 2016, No.
                                       San Francisco, CA 94111




                                                                      13   16-cv-02931-WHO) 2016 U.S.Dist.LEXIS 106507, at *8 [internal citations
                                                                      14   omitted] (Plaintiff’s complaint stated only that he was a resident of Oregon, it
                                                                      15   made no statement as to Plaintiff’s citizenship. The Court found that for diversity
                                                                      16   purposes Plaintiff is a citizen of the state in which they reside in the absence of
                                                                      17   evidence to the contrary.)).
                                                                      18         22.    Ford is, and was at the time Plaintiffs commenced this action, a
                                                                      19   corporation organized under the laws of the State of Delaware with its principal
                                                                      20   place of business in Michigan. This Court can take judicial notice of these facts.
                                                                      21   See Excerpt from Ford’s 2017 Form 10-K filing, Exhibit A to Hanna Decl.; see
                                                                      22   also Fed. R. Evid. 201(b)(2) (courts may judicially notice facts that “can be
                                                                      23   accurately and readily determined from sources whose accuracy cannot reasonably
                                                                      24   be questioned.”).
                                                                      25
                                                                                 A.     Defendant Auburn Ford and Fraudulent Joinder
                                                                      26
                                                                      27         23.    As indicated, Auburn Ford, is a California corporation. Defendant
                                                                      28   contends that Plaintiffs fraudulently joined Auburn Ford in this products liability

                                                                                                                       6
                                                                                DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1 Filed 12/17/18 Page 7 of 8


                                                                       1   and fraud case for no reason other than to defeat diversity jurisdiction and prevent
                                                                       2   removal of the action to federal court. See In re Briscoe, 448 F. 3d 201, 217 (3d
                                                                       3   Cir. 2006) (“[fraudulent joinder exists where] there is no reasonable basis in fact or
                                                                       4   colorable ground supporting the claim against the joined defendant, or no real
                                                                       5   intention in good faith to prosecute the action against the defendants or seek a joint
                                                                       6   judgment.”). Here, Plaintiffs have sued Auburn Ford for only “Violation of the
                                                                       7   Song-Beverly Act- Breach of Express Warranty” and “Violation of the Song-
                                                                       8   Beverly Act- Breach of Implied Warranty,” the first and second causes of action of
                                                                       9   the Complaint – which again, is a products liability and fraud case against Ford.
Gordon Rees Scully Mansukhani, LLP




                                                                      10   Ford believes Plaintiff has no intention of prosecuting these claims against Auburn
                                                                      11   Ford. Indeed, a review of the Complaint’s allegations regarding Auburn Ford are
                                     275 Battery Street, Suite 2000




                                                                      12   bare-boned, non-specific allegations. (Compl. at ¶¶ 258-262.) Accordingly, it is
                                       San Francisco, CA 94111




                                                                      13   evident these claims were only brought to defeat the claim of diversity and removal
                                                                      14   to Federal Court. Indeed, Ford’s counsel’s vast litigation experience in opposing
                                                                      15   automotive product liability cases (and in particular matters filed by Mr. Mikhov’s
                                                                      16   firm), has been that individual Ford dealerships have not been regularly sued. (Id.)
                                                                      17   Because Plaintiff’s joinder of Auburn Ford is fraudulent, this Court has the
                                                                      18   jurisdiction to accept this matter, as absent Auburn Ford, complete diversity exists
                                                                      19   for purposes of 28 U.S.C. §1332 jurisdiction.
                                                                      20   //
                                                                      21   //
                                                                      22   //
                                                                      23   //
                                                                      24   //
                                                                      25   //
                                                                      26   //
                                                                      27   //
                                                                      28   //

                                                                                                                      7
                                                                                DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1 Filed 12/17/18 Page 8 of 8


                                                                       1                                   V.    CONCLUSION
                                                                       2         27.    Consequently, the State Action may be removed to this Court by Ford
                                                                       3   in accordance with the provisions of 28 U.S.C. § 1441 because: (i) this action is a
                                                                       4   civil action pending within the jurisdiction of the United States District Court for
                                                                       5   the Eastern District of California, (ii) the action is between citizens of different
                                                                       6   states, and (iii) the amount in controversy exceeds $75,000.00, exclusive of interest
                                                                       7   and costs.
                                                                       8

                                                                       9   Dated: December 17, 2018                 Respectfully submitted,
Gordon Rees Scully Mansukhani, LLP




                                                                      10                                            /s/ Spencer P. Hugret
                                                                                                                    SPENCER P. HUGRET (SBN 240424)
                                                                      11                                            Email: shugret@grsm.com
                                                                                                                    TIMOTHY A. HANNA (SBN 310620)
                                     275 Battery Street, Suite 2000




                                                                      12
                                       San Francisco, CA 94111




                                                                                                                    thanna@grsm.com
                                                                                                                    GORDON REES SCULLY
                                                                      13                                            MANSUKHANI, LLP
                                                                                                                    Embarcadero Center West
                                                                      14                                            275 Battery Street, Suite 2000
                                                                                                                    San Francisco, CA 94111
                                                                      15                                            Telephone: (415) 986-5900
                                                                                                                    Facsimile: (415) 986-8054
                                                                      16
                                                                                                                    Attorneys for Defendant
                                                                      17                                            FORD MOTOR COMPANY
                                                                      18

                                                                      19
                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                        8
                                                                                DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
